                Case 7:20-mj-08306-UA Document 15 Filed 11/13/20 Page 1 of 1


                                           TANNER & ORTEGA, L.L.P.
                                                  ATTORNEYS AT LAW
                                                WWW TANNERORTEGA.COM
                                                   HOWARD E. TANNER•
                                                    HUGO G ORTEGA
                                                •McMBEROFNY.,NJ ANDD.C BAR


NEW YORK CITY OFFICE                                                                           WHITE PLAINS OFFICE
299 BROADWAY                                                                                         17S MAIN STREET
SlllTE 1700                                                                                                  SUITE SOO
NEWYORK,NY 10007                                                                               WHITE PLAINS, NY 1060 I
OFFICE: (ZIZ) 962-1333                                                                           OFFICE: (914) 358-5998
FAX: (212) 962- I 778                                                                               FAX: (914) 76l-o995
                                                                                November 13, 2020

   Honorable Andrew E. Krause
   United States Magistrate Judge
   United States District Courthouse
                                                                    APPLICATION GRANTED

                                                                    ~~
   Southern District of New York
   300 Quarropas Street
   White Plains, NY 10601
                                                                    Hon. Andrew Krause, U.S.M.X                    /
   BY ECF AND EMAIL/PDF                                                                     · tt             /ts       ,odo
                              Re:     USA v. Shawn Johnson, 20-mj-08306
                                      Request to Modify Pretrial Conditions of Release

   Dear Judge Krause:

          I am appointed to represent the defendant pursuant to CJA. On August 11,, 2020, at Mr.
   Johnson's initial appearance, conditions were set by the Honorable Paul E. Davison for the
   defendant's release which included, among other requirements, $100,000.00 Personal
   recognizance bond secured by five financially responsible persons, $5,000.00 cash security,
   home incarceration, electronic monitoring travel restrictions and drug testing (See, ECF No. 4).

           I write to the Court to request modifications of these conditions, specifically, for the
   removal of the home incarceration condition to be replaced with a curfew to be set at the
   discretion of Pretrial Services. I am informed that Mr Johnson has been in complete compliance
   with all pretrial conditions of release since the inception of this case and has recently enrolled in
   two college classes which he is attending remotely.

         l have corresponded with AUSA Derek Wikstrom and U.S. Pretrial Services Officer
   Andrew Abbott, who both consent to this application.

              Thank you, Your Honor, for your consideration of this matter.

                                                                                Very truly yours,

                                                                                Tma,L.L.P.
                                                                               ~           .        21(_
                                                                                ~~ard E. Tanner
   1,1,;      AUSA Derck Wikstrom (By ECF and EmaiVPDF)
              U.S. Pretrial Services Officer Andrew Abbott (By ECF and Email/PDF)
